Marvel, J.,
(charging the jury.)
John Lally, whom you have been impanelled to try, has been indicted for illegally registering under Section 33 of Chap. 39, Vol. 19 Laws of Delaware.
The section of the statute under which this indictment is drawn is, “ or shall knowingly or fraudulently register in two election districts;” the language of the indictment being that the defendant “ did unlawfully and knowingly register in two election districts; to wit, the Third Election District of the First Ward *428and the Third Election District of the Third Ward of the said city of Wilmington.”
Under the provisions of this Act it is not necessary that a criminal intent should be proved. The simple question to be decided by you is, has the act which is prohibited by the statute been committed—the act in this case being unlawfully and knowingly registering in two election districts within the city of Wilmington.
We would say to you that, as a general rule, it is necessary to prove intent; but the Legislature in the exercise of the police power can make, and has made a large class of acts—where the welfare of the community has been considered—unlawful. An instance of which is found in- the liquor law. If a licensed liquor dealer sells intoxicating liquor to a minor, he is subject to the penalty of the law. Although he may use all precaution and care, may inquire as to the man’s age and be of the opinion that he is above the age of twenty-one years, yet if he sells to him, and he be under the age of twenty-one years, then he is liable to the penalties of the law—the question "simply being, has he sold to a minor ?
So in this instance, it is not a question of intent, but has the defendant, John Lally, registered in two election districts, in the said city of Wilmington ?
This construction of such a statute—as was said in charging the jury in State vs. Caldwell, 1 Marvel 555, has been lately approved and settled in a case in England, being that of Regina vs. Tolson, L. R. 23 Q. B. D. 169.
The Court has been asked to charge you as to necessary proof of identity. The charge is, that the person called John Lally, now in the presence of the Court, registered in two election districts, in the city of Wilmington. It is very necessary for you to be satisfied beyond a reasonable doubt from the evidence as delivered from the stand, that the person before you, charged with the offence, whatever may be his name, registered in two election districts in this city. It is no difference under what name he registered, the simple question is, “ Did he knowingly register in two election districts in this city ?”
Nicholson, Attorney General, for the State.
Victor B. Woolley and J. Harvey Whiteman, for the defendant.
You have heard the testimony in this case. It is unnecessary for me to review that evidence. It is upon that evidence you are to decide this case.
If you are satisfied that the facts proven are true beyond a reasonable doubt, then your verdict should be, guilty in manner and form as he stands indicted.
But the Court has been asked to explain to you what is a reasonable doubt. We would say to you that this must be an actual and substantial doubt, which arises out of the evidence produced,, and not one which has to be sought for and in a manner created. It must be one which, when you come to consider the evidence before you, spontaneously forces itself upon you and compels your judgment to hesitate. If you have such a doubt, then your verdict should be, not guilty.
Verdict, “ Guilty, with a recommendation to the mercy of the CourL”